Matter of Colon v Lee (2017 NY Slip Op 06687)





Matter of Colon v Lee


2017 NY Slip Op 06687


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

524080

[*1]In the Matter of MOISES COLON, Petitioner,
vWILLIAM LEE, as Superintendent of Eastern N.Y. Correctional Facility, et al., Respondents.

Calendar Date: August 7, 2017

Before: Peters, P.J., Egan Jr., Rose, Clark and Rumsey, JJ.


Moises Colon, Napanoch, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Martin A. Hotvet of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Eastern N.Y. Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be
dismissed as moot (see Matter of Moore v Annucci, 148 AD3d 1445, 1446 [2017]; Matter of Murgo v Racette, 100 AD3d 1244, 1244 [2012]).
Peters, P.J., Egan Jr., Rose, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.